Citation Nr: 1218196	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating prior to June 16, 2008 and in excess of 10 percent thereafter for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982 and from May 1983 to May 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for hypertension, effective in April 2008.  

The Veteran testified before the Board by videoconference from the RO in August 2010.   A transcript of the hearing is associated with the claims file.

In November 2010, the Board remanded the appeal for further development. 

In September 2011, the RO granted an increased rating of 10 percent for hypertension, effective June 16, 2008.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  Prior to June 16, 2008, the Veteran's hypertension was manifested by a remote history of blood pressure measurements in 1993 of approximately one-half of a series of diastolic blood pressure measurements of 100 mmHg or greater followed by a history from 2001 to 2007 of lower blood pressure with no record of treatment or measurements and no use of medication from 2006 to 2008. 

2.  Following isolated blood pressure measurements in 2007 and 2008 of not higher than 145/98 mmHg, the Veteran was prescribed daily oral medication for hypertension starting June 16, 2008. 

3.  Starting June 16, 2008, the Veteran's diastolic blood pressure was not predominantly 110 mmHg or greater or systolic blood pressure predominantly 200 mmHg or greater. 


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to June 16, 2008 and a rating in excess of 10 percent thereafter for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial and staged evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained a medical examination and outpatient treatment records.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Army as an artilleryman and food service specialist with service in Southwest Asia in 1991.  He retired at the rank of Staff Sergeant.  He contends that an initial compensable rating and a higher staged rating for hypertension are warranted because he has a history of high blood pressure treated with continuous medication.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Hereafter, all blood pressure measurements will be expressed in units of mmHg. 

Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records showed that the Veteran was diagnosed with hypertension and prescribed medication starting in 1993.  Over a five day period in September 1993, sixteen measurements of the Veteran's diastolic blood pressure were between 94 and 106 with seven measurements of 100 or greater.  Examiners prescribe oral medication.  In January 1996, ten measurements of diastolic pressure over a five day period were between 78 and 90. However, outpatient treatment records showed normal blood pressure measurements in January, February, and August 2001 and in May 2002.  In dental screening questionnaires in July 2001, March 2002, and April 2002, the Veteran failed to indicate that he had or was under treatment for hypertension.  Blood pressure noted on a January 2003 retirement physical examination was 137/85.  

The Veteran sought treatment at a VA emergency room in March 2007 for a skin lesion.  During the treatment, the Veteran reported that he was not using any medication.  Blood pressure was measured as 145/98.  The attending physician advised the Veteran to increase his level of physical activity and referred him to the primary care clinic for a follow-up on the high blood pressure.  VA outpatient treatment records in July 2007 showed normal blood pressure without the use of medication.  The physician did not make a diagnosis or prescribe medication.   

On June 4, 2008, a VA nurse practitioner (NP) noted a review of the claims file and noted the Veteran's report that he was diagnosed and prescribed medication for hypertension in 1994 while on active duty but had not used medication for two years.  The NP noted blood pressure measurements as 134/94, 140/88, and 120/90.  Two weeks later on June 16, 2008, the Veteran sought VA primary care because his home blood pressure measurements were high.  A VA physician noted blood pressure as 146/98 and prescribed oral medication.  One month later, the physician noted blood pressure as 122/77 and that the hypertension was under good control.   

In December 2008, the RO granted service connection and a noncompensable rating, noting that the Veteran was not prescribed continuous medication.  In a February 2009 notice of disagreement, the Veteran noted that he was taking medication and enclosed a January 2009 letter from his attending VA physician who confirmed the prescription for daily oral medication for hypertension.  In April 2009, the Veteran again reported using daily medication and submitted an April 2009 note from his VA physician as confirmation.  In a July 2009 statement of the case, the RO continued to deny a compensable rating because the records did not show a history of diastolic blood pressure predominantly 100 or greater even though the Veteran was prescribed medication.  

In an August 2010 Board hearing, the Veteran stated that he received all medical care at a VA facility and that the current records would show diastolic blood pressure predominantly 100 or greater with the use of medication.  

In November 2010, the Board remanded the appeal to obtain records of VA outpatient care since July 2008.  As records of this care through July 2011 were obtained and associated with the claims file, there has been substantial compliance with the remand instructions.  

From July 2008 to December 2009, outpatient records showed that the Veteran continued to use oral medication and was generally compliant.  The highest blood pressure in a clinical record was 142/90.  In December 2010, three weeks after the Board hearing, a VA clinician noted that the Veteran had not used medication for two days.  Blood pressure was 139/100 and the attending physician noted that the hypertension was poorly controlled.  Subsequent primary care encounters through December 2010 showed blood pressure predominantly as 142/89.  In March 2011, blood pressure was measured as 150/82.   However, in July 2011 on the day of a colonoscopy, blood pressure was 122/80.

In December 2011, the RO granted an increased rating of 10 percent for hypertension, effective June 16, 2008, the date of the VA clinical encounter when medication was prescribed.  

The Board concludes that an initial compensable rating prior to June 16, 2008 was not warranted.  Although service treatment records in 1993 showed diastolic blood pressure at or above 100 for approximately half of the recorded measurements and the use of medication, the records from 2001 until retirement in 2003 were silent for on-going treatment.  The Veteran acknowledged in early 2007 that he had not been using medication for two years.  The records do not contain regular blood pressure readings between 2003 and 2007 so that a history cannot be determined.  However, the initial measurements starting in March 2007 were less than 100 diastolic and 160 systolic pressure.  Moreover, the Veteran was not using medication for control after service until prescribed on June 16, 2008.  Resolving all doubt regarding a history of diastolic pressure predominantly 100 or greater, a ten percent rating is warranted starting June 16, 2008 but not earlier.  

The Board further concludes that a rating in excess of 10 percent thereafter is not warranted.  On only one occasion after June 2008 was the Veteran's diastolic blood pressure at 100 when he failed to comply with the medication regimen.  At no time in the entire history was systolic pressure greater than 200 or diastolic pressure greater than 110.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hypertension results in a unique disability that is not addressed by the rating criteria which adequately contemplates the history of high blood pressure measurements and use of medication for control.  The record is silent for any other symptoms of a disability with the compliant use of medication.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The weight of the credible and probative evidence demonstrates that the Veteran's hypertension did not warrant a compensable rating prior to June 16, 2008 or a rating greater than 10 percent thereafter.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating prior to June 16, 2008 and in excess of 10 percent thereafter for hypertension is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


